FILED
                            NOT FOR PUBLICATION                             JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50286

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01157-MWF

  v.
                                                 MEMORANDUM*
MARK ROBERT STEFFEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Mark Robert Steffen appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Steffen contends that the district court erred by relying on improper factors

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in making its sentencing decision. We review for plain error, see United States v.

Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find none. The record reflects

that the district court properly considered the relevant sentencing factors specified

in 18 U.S.C. § 3583(e) and did not impose the sentence on the basis of any

improper factor. See United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir.

2006).

      Steffen also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Steffen’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The 24-month sentence is substantively

reasonable in light of the section 3583(e) sentencing factors and the totality of the

circumstances, including Steffen’s breach of trust and the need to deter. See id.;

Miqbel, 444 F.3d at 1182.

      Finally, we reject Steffen’s contention that the district court breached a

promise made at a previous sentencing hearing.

      AFFIRMED.




                                           2                                    13-50286